Case 18-33611   Doc 10   Filed 12/19/18 Entered 12/19/18 12:45:04   Desc Main
                          Document     Page 1 of 10
Case 18-33611   Doc 10   Filed 12/19/18 Entered 12/19/18 12:45:04   Desc Main
                          Document     Page 2 of 10
Case 18-33611   Doc 10   Filed 12/19/18 Entered 12/19/18 12:45:04   Desc Main
                          Document     Page 3 of 10
Case 18-33611   Doc 10   Filed 12/19/18 Entered 12/19/18 12:45:04   Desc Main
                          Document     Page 4 of 10
Case 18-33611   Doc 10   Filed 12/19/18 Entered 12/19/18 12:45:04   Desc Main
                          Document     Page 5 of 10
Case 18-33611   Doc 10   Filed 12/19/18 Entered 12/19/18 12:45:04   Desc Main
                          Document     Page 6 of 10
Case 18-33611   Doc 10   Filed 12/19/18 Entered 12/19/18 12:45:04   Desc Main
                          Document     Page 7 of 10
Case 18-33611   Doc 10   Filed 12/19/18 Entered 12/19/18 12:45:04   Desc Main
                          Document     Page 8 of 10
Case 18-33611   Doc 10   Filed 12/19/18 Entered 12/19/18 12:45:04   Desc Main
                          Document     Page 9 of 10
Case 18-33611   Doc 10   Filed 12/19/18 Entered 12/19/18 12:45:04   Desc Main
                          Document     Page 10 of 10
